Citation Nr: 1042340	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits 
under 38 U.S.C., chapter 35.  


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The appellant is the daughter of a Veteran who has qualifying 
active military service for the purposes of his daughter's claim 
of entitlement to DEA benefits under 38 U.S.C., chapter 35.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2006 administrative decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, which 
denied entitlement to DEA benefits under 38 U.S.C., chapter 35.  

The appellant elected to have a Board hearing at a local RO in 
her February 2008 substantive appeal.  She was notified that a 
hearing was scheduled in October 2010 by letter dated in August 
2010, but she failed to report.  Thus, her request for a hearing 
is considered to be withdrawn.  


FINDING OF FACT

The appellant reached her 26th birthday in December 2004, which 
was before the Veteran's total and permanent rating became 
effective and before she filed a claim for DEA benefits.


CONCLUSION OF LAW

The criteria for eligibility to Dependents' Educational 
Assistance (DEA) benefits under 38 U.S.C., chapter 35, have not 
been met.  38 U.S.C.A. §§ 3500, 5107, 7104 (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.102, 21.3021, 21.3040, 21.3041 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  But this case 
does not involve a claim for benefits under 38 U.S.C.A., chapter 
51; rather, since the appellant is seeking eligibility for 
education benefits under 38 U.S.C.A., chapter 35, she is not a 
"claimant" within the meaning of the VCAA statute.  See Lueras v. 
Principi, 18 Vet. App. 435, 438-439 (2004) (VCAA notice and 
assistance provisions do not apply to chapter 53 proceedings 
involving special provisions relating to benefits); Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to 
application for restoration of competency because it is not a 
chapter 51 claim for benefits).  Since this is a matter under 
chapter 35, the VCAA provisions are not applicable to this 
appeal.  

Analysis

The appellant seeks entitlement to DEA benefits under 38 U.S.C., 
chapter 35.  She claims that that her father became 100 percent 
disabled for VA purposes on February 15, 2007, and that this 
entitles her to DEA benefits for 45 months.  The appellant 
contends she was informed of these benefits at the age of 26, and 
that she requests an extension of benefits until the age of 31 
because her father received his 100 percent rating in the 
beginning of 2007 and because she is pursuing her bachelor's of 
arts degree and is not expected to graduate until the Fall of 
2008.  

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the child of a Veteran who has a 
total and permanent disability rating from a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  
With respect to a child of a Veteran whose father is totally and 
permanently disabled, such as the appellant's, VA regulations 
clearly define the age limit for commencement of those benefits 
as follows: No person is eligible for educational assistance who 
reached her 26th birthday on or before the effective date of a 
finding of permanent total service-connected disability.  38 
C.F.R. § 21.3040(c).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that her father became totally disabled on 
February 15, 2007, and in its December 2007 statement of the case 
(SOC), the RO found that the effective date of the Veteran's 
permanent and total rating was February 9, 2007.    

The appellant, who is the Veteran's daughter, according to 
numerous written submissions by her, was born on December [redacted], 
1978.  Her 26th birthday was therefore on December [redacted], 2004.  
There is no evidence of record indicating, nor does the appellant 
contend, that the Veteran received a permeant and total rating 
prior to December 2004.  Furthermore, the appellant did not bring 
her claim for education benefits prior to December 2004.  Since 
the appellant had reached her 26th birthday before the date of 
the Veteran's permanent and total rating, she is not eligible for 
DEA under 38 U.S.C., chapter 35.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Gilbert, 1 
Vet. App. at 49.

To address the appellant's claims regarding receiving benefits 
until she is 31 years old, in certain situations, benefits many 
be extended beyond an eligible child's 26th birthday, but 
generally not past her 31st birthday.  38 U.S.C.A. § 3512; 38 
C.F.R. §§ 21.3040(d), 21.3041(a)(g).  These provisions apply in 
situations where a claimant is already in receipt of Chapter 35 
educational assistance benefits and is pursuing her education, 
but has had to stop her education because of certain events 
beyond her control.  38 C.F.R. § 21.3041(g)(h).  However, in this 
case, because the Veteran did not receive his total rating until 
after the appellant turned 26 years, she was never eligible for 
DEA benefits under 38 U.S.C., chapter 35, and therefore is not 
eligible for an extension of such benefits.  

The Board is sympathic to the appellant's claims that education 
benefits would be of great assistance to her, however Congress 
controls the authority given to the Board and it requires that 
the Board follow not only the statutes governing VA benefits, but 
also regulations promulgated by VA.  38 U.S.C.A. §§ 7104(a) 
(decisions of the Board shall be based upon applicable provisions 
of law and regulation), 7104(b) (the Board shall be bound in its 
decisions by the regulations of VA).  Since the regulation 
provides that a child of a Veteran who reaches his or her 26th 
birthday before the Veteran's permanent and total rating is 
effective is not eligible for education benefits, eligibility for 
the education benefits cannot be established.  


ORDER

Eligibility for Dependents' Educational Assistance (DEA) benefits 
under 38 U.S.C., chapter 35, is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


